Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a bearing unit, a driving module, and a grinding member in claim 8, and the control unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Thus, the bearing unit is being interpreted as a holder for the gear to be grinded, the grinding member is being interpreted as a grinding wheel, and, the control unit is being interpreted as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 limitation “driving module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 is rejected for depending from claim 8.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2005/0266774 (“Baldeck”) in view of USPGPub No. 2019/0111505 (“Geiser”).
Regarding claim 8, Baldeck discloses a gear processing method for performing surface processing on the tooth surface of a gear (para. [0002]), the gear processing method comprising: providing a gear processing apparatus (the apparatus of fig. 1, para. [0018]), the gear processing apparatus including a bearing unit (elements 3, 4, 5 & 6 of fig. 1, paras. [0018]-[0020]) that carries the gear (para. [0020]) and a grinding unit (elements 2 7, 8, 9 & 10 of fig. 1, paras. [0021]-[0022]), the grinding unit including a driving module (elements 2, 8, 9 & 10 of fig. 1, paras. [0021] & [0022]) and a grinding member (element 7 of fig. 1, para. [0021]) connected to the driving module (fig. 1, paras. [0021]).
Claim 8 also recites using the grinding member to perform a motion in at least two of a plurality of directions relative to the bearing unit to contact the tooth surface of the gear, the plurality of directions comprising an X-axis, a Y-axis, and a Z-axis in a coordinate system, and a rotation axis of the grinding member; the driving module applies an additional motion to the Y-axis and the Z-axis at the same time during a grinding process to drive the grinding member so as to grind the tooth surface of the gear; wherein the additional motion is a wave motion and the wave motion is selected from at least one or a combination of the following groups: a sine wave motion, a square wave motion, a triangle wave motion, or a sawtooth wave motion. To grind the workpiece, Baldeck teaches to vary the feed rate and shift rate in a sinusoidal manner, i.e. motion is applied to the Y and Z directions to grind/contact the tooth surface of the gear (figs. 3, 5 & 9, paras. [0017], [0024], [0028] & [0031]). One of skill in the art would also understand that the grinding worm is rotated. Baldeck further teaches to break the stroke length into multiple segments wherein the amplitude of the sine wave in each segment is different, or a different wave form is used in the different segments, i.e. an additional motion is applied by the grinding member to the gear during a grinding process (figs. 5 & 8, paras. [0026], [0027] & [0029]).
Baldeck further teaches the driving module is configured to apply the same wave motions with different amplitudes or frequencies to the Y-axis and the Z-axis during the grinding process (paras. [0024], [0026] & [0028]).
Baldeck fails to explicitly teach the additional wave motion also being applied to the X-axis. However, this would have been obvious in view of Geiser.
Geiser is also directed to improving noise of meshed gears by introducing a waviness on the gear teeth (paras. [0003]-[0007]). Geiser teaches that it is known to introduce a waviness on teeth by varying the infeed and/ or axial shift of the machining tool (paras. [0044]-[0046] & [0087]; claim 7).
In this case, both Baldeck and Geiser are directed to modifying the tooth flanks of a workpiece with a machining tool by varying the movement rate of a machining tool in order to improve gear mesh noise. While Baldeck teaches to vary the movement rate in the Y and Z directions, Geiser teaches that it is predictable that varying the infeed rate (X-axis) can also introduce a waviness onto the tooth flank that can improve gear noise. Since Geiser teaches that it is predictable to have a machining tool that can move in a plurality of direction including the infeed direction (para. [0109]), it would be obvious to modify Baldeck such that the driving module can move grinding member in the X-axis and to also apply the wave motion taught by Baldeck to the infeed direction, i.e. X-axis. 
Regarding claim 11, Baldeck further discloses the control unit controls the driving module to apply the wave motions to the plurality of axial directions during the grinding process (para. [0023]).

Response to Arguments
Applicant's arguments filed June 14, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 5 of the remarks, Applicant argues that the driving module is well known in the art and one of skill in the art would know the corresponding structure.
The examiner agrees that the claim is enabled, that is one of skill in the art could make and use the invention. However 112(f) serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. See MPEP 2181(II)(A). MPEP 2181(A) further states: 
For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."

In this case, no structure is given in Applicant’s disclosure for the driving module that drives the grinding worm as claimed. Thus, the examiner is not persuaded that the structure of the driving module is disclosed.
On page 6 of the remarks, Applicant argues that Baldeck doesn’t teach the additional motion being applied to all of the X, Y and Z directions. The examiner agrees and has withdrawn the previous 102 rejections.
On page 7 of the remarks, Applicant argues that Baldeck fails to teach the driving module capable of applying the wave motions with different amplitudes and frequencies because Baldeck only teaches varying the amplitude/frequency in one direction.
Baldeck teaches that the driving module is capable of applying wave motions with different amplitudes and frequencies to each of the Y and Z directions (see para. [0028] which states “the rate of shifting can be adjusted in accordance with those changes discussed above with respect to varying the feed rate.”). Further, with respect to the X-axis, when modifying Baldeck to also apply its disclosed additional motion to the X-axis, the amplitude and/or frequency will also be capable of being changed because the additional motion taught by Baldeck explicitly teaches that the amplitude/frequency can being changed.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”